—Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered January 7, 1997, which dismissed the petition seeking to recover $42,000 in United States currency vouchered with the Property Clerk of the New York City Police Department, unanimously affirmed, without costs.
The IAS Court properly dismissed the petition without a hearing, based upon the uncontested affidavits of two police officers establishing that they retrieved a bag containing the subject currency from the front seat of a livery cab and vouchered it as “found property” after petitioner, a passenger in the cab, disclaimed ownership of the bag or knowledge of its contents. In the present circumstances, petitioner failed to satisfy his burden of demonstrating entitlement to the money (Administrative Code of City of NY § 14-140 [f]). Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.